FCL_ED
                                                                                                             0t) r SF APP A L S
                                                                                                                  191(   F-   F/   y ?

                                                                                                                                    I    11

                                                                                                         2M JA N,
                                                                                                               18                  Ali 9: 57
                                                                                                         J

                                                                                                         J




      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                                      DIVISION II


STATE OF WASHINGTON,                                                                No. 44251 -5 -II .


                                          Respondent,


         V.




PAUL DOUGLAS SHELDON,                                                       UNPUBLISHED OPINION




           JOHANSON, A.C. J. —          Paul Sheldon appeals the sentence imposed following his conviction

for failure to       register as a sex offender.        He argues that the trial court ( 1) erred in including an

Oregon -conviction in his                       history; ( 2) erred in-finding that-he had the current or likely- - __
                                       criminal -




future ability to pay legal financial           obligations (    LFOs), and ( 3) made a scrivener' s error as to his

                                                                                                                   1
maximum sentence.             The State     concedes   the first   error and we remand       for resentencing.


           At sentencing, the State presented a declaration of criminal history as to Sheldon, which

included      one    Washington        conviction   for indecent liberties ( 3   points),   one Washington conviction


for bail   jumping ( 1       point),   three Washington convictions for failure to register as a sex offender ( 1

point each), and one          Oregon     conviction   for   possession of a controlled substance (       1   point).     Neither


Sheldon       nor   his   counsel signed    the declaration    or otherwise stipulated      to the   criminal   history.           The


1
    A commissioner of this court initially considered Sheldon' s appeal as a motion on the merits
under   RAP 18. 14         and   then transferred it to     a panel of judges.
No. 44251 -5 -II



State did       not present    evidence     of   the comparability   of   the Oregon       conviction.   The trial court


included the Oregon conviction in Sheldon' s offender score.


          The trial       court   imposed the      following    LFOs: $ 500    victim      assessment, $    200 criminal


filing   fee, $ 1, 000       court- appointed     attorney fee, $ 500 fine         and $   100 deoxyribonucleic acid


collection feeThe court made the following finding:

          The court has considered the total amount owing, the defendant' s past, present,
          and future ability to pay legal financial obligations, including the defendant' s
          financial resources and the likelihood that the defendant' s status will change. The
          court finds:


Clerk' s Papers ( CP) at 10. It checked the box stating that it found

              t]hat the defendant has the ability or likely future ability to pay the legal financial
          obligations imposed herein. RCW 9. 94A.753.

CP at 10.


              The trial   court stated   Sheldon' s   maximum sentence as "        010. 00Y."   CP at 10.


              First, Sheldon argues that the trial court erred in including his Oregon conviction in his

offender score because the State did not present any evidence that it was comparable with a

Washington         offense and- because the-trial court         did-not   perform a   comparability      analysis.' -   State -- -


v.   Ford, 137 Wash. 2d 472, 482 -83, 973 P.2d 452 ( 1999).                     The State concedes that Sheldon is


correct and that the remedy is to remand for resentencing. _We accept the State' s concession.

              Second, Sheldon argues that the record does not support the trial court' s finding that he

has the ability or likely future ability to pay the legal financial obligations that the court imposed.
State    v.   Bertrand, 165 Wn.      App.      393, 404, 267 P.3d 511 ( 2011), review denied, 175 Wash. 2d 1014


 2012).         Before making       such   a   finding,   the trial court   must   take "`   into account the financial



2 While Sheldon did not challenge the inclusion of the Oregon conviction during sentencing, he
may do so for the first time on appeal. Ford, 137 Wash. 2d at 484 -85.

                                                                2
No. 44251 -5 -II



resources   of     the   defendant    and   the   nature   of   the burden "'   imposed by the legal financial

obligations.     Bertrand, 165 Wn. App at 404 ( quoting State v. Baldwin, 63 Wash. App. 303, 312,

818 P.2d 1116, 837 P.2d 646 ( 1991)).            Because we remand for resentencing, Sheldon can raise

this issue in the trial court.


        Finally, while the trial court stated Sheldon' s maximum sentence somewhat cryptically as

 010. 00Y," it is        correct   because the    maximum       sentence   for his   crime   is 10   years.   CP at 10;


RCW 9A.44. 132( 1)( b); RCW 9A.20. 021( l)( b).                 However, the trial court may wish to revise its

description of the maximum sentence on remand.


        We remand for resentencing.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW


2. 06. 040, it is so ordered.



                                                                                                     r   a



                                                                   HANSON, A.C. J.
We con -ur:




HU' T, J.



B4OR             J. '




                                                            3